Agreement by and between Bio Technology Partners Business Trust (“Creditor”) a
Business Trust whose address is 2307 Fenton Parkway, #107-120, San Diego, CA and
Bio-Matrix Scientific Group, Inc, (“Debtor”), a Delaware Corporation whose
address is 8885 Rehco Road, San Diego, CA. Creditor and Debtor shall be
collectively referred to as the “Parties”.


WHEREAS Debtor is indebted to Creditor in the amount of $246,744, plus accrued
interest (“Indebtedness”)


WHEREAS Debtor wishes to satisfy indebtedness pursuant to the following terms
and conditions


WHEREAS Creditor wishes to have indebtedness satisfied pursuant to the following
terms and conditions


IT IS AGREED AS FOLLOWS:


1. REPRESENTATIONS AND WARRANTIES.


(a) Debtor hereby represents and warrants to Creditor as follows:


(i) Corporate Existence of Debtor. Debtor (a) is a corporation duly formed,
validly existing and in good standing under the laws of the State of Delaware;
and (b) has all requisite power and authority, and has all governmental
licenses, authorizations, consents and approvals necessary to execute and
deliver this Agreement and to consummate the transactions contemplated by this
Agreement.


(ii) No Conflicts. None of the execution, delivery and performance of this
Agreement by Debtor, or the consummation of the transactions contemplated hereby
and thereby (a) constitutes or will constitute a violation of the organizational
documents of Debtor, (b) constitutes or will constitute a breach or violation
of, or a default (or an event which, with notice or lapse of time or both, would
constitute such a default) under, any indenture, mortgage, deed of trust, loan
agreement, lease or other agreement or instrument to which Debtor is a party or
by which Debtor or any of its properties may be bound, (c) violates or will
violate any statute, law or regulation or any order, judgment, decree or
injunction of any court or Governmental Authority directed to Debtor or any of
its properties in a proceeding to which its property is or was a party, or (d)
results or will result in the creation or imposition of any lien, charge or
encumbrance


(b) Creditor hereby represents and warrant to Company as follows:


(i) Corporate Existence of Creditor. Creditor (a) is a business trust duly
formed, validly existing and in good standing under the laws of the state of
Pennsylvania and (b) has all requisite power and authority, consents and
approvals necessary to execute and deliver this Agreement and to consummate the
transactions contemplated by this Agreement.


 
1

--------------------------------------------------------------------------------

 

(ii) No Conflicts. None of the execution, delivery and performance of this
Agreement by Creditor, or the consummation of the transactions contemplated
hereby and thereby (a) constitutes or will constitute a violation of the
organizational documents of Creditor, (b) constitutes or will constitute a
breach or violation of, or a default (or an event which, with notice or lapse of
time or both, would constitute such a default) under, any indenture, mortgage,
deed of trust, loan agreement, lease or other agreement or instrument to which
Creditor is a party or by which Creditor or any of its properties may be bound,
(c) violates or will violate any statute, law or regulation or any order,
judgment, decree or injunction of any court or Governmental Authority directed
to Creditor or any of their properties in a proceeding to which its property is
or was a party, or (d) results or will result in the creation or imposition of
any lien, charge or encumbrance.


2. SATISFACTION OF INDEBTEDNESS.
Indebtedness shall be satisfied, and Debtor shall have no further liability to
Creditor in connection with the indebtedness, upon the occurrence of all of the
following on or beforeDecember 8, 2006:

Debtor shall issue to Creditor 1,391,935 Common Shares of the stock of the
Debtor (“Shares”)


3. RESTRICTIVE NATURE OF SHARES



(a)  
Creditor acknowledges that the Shares have not been registered pursuant to the
Securities Act of 1933, as amended (“Act”), or any state securities law and are
being issued pursuant to Section 4(2) of the Act. Creditor acknowledges that the
Shares may not be transferred or resold except pursuant to an effective
registration under the Act and any applicable state securities laws or an
applicable exemption from such requirements.

   

(b)  
Creditor acknowledges that the Shares shall bear shall bear the following or
similar legend:



THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "ACT"), OR ANY STATE SECURITIES LAWS. THESE SECURITIES MAY NOT BE
SOLD OR OFFERED FOR SALE EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN
APPLICABLE EXEMPTION FROM SUCH REQUIREMENTS


4. PIGGYBACK REGISTRATION RIGHTS. Debtor agrees that the shares shall be
included in a subsequent registration statement to be filed pursuant to the Act
by Debtor with the United States Securities and Exchange Commission on either
Form SB-1 or Form SB-2.


5. ENTIRE AGREEMENT
 
 
2

--------------------------------------------------------------------------------

 

This document contains the entire agreement and understanding concerning the
subject matter among the Parties and supersedes and replaces all prior
negotiations and proposed agreements, whether written or oral. Each of the
Parties acknowledges no other party, nor any agent or attorney of any other
party, has made any promise, representation or warranty whatsoever, express or
implied, not contained in this agreement, concerning the subject matter hereof,
to induce them to execute this agreement and give the releases contained herein
and each party acknowledges each has not executed this agreement in reliance on
any such promise, representation or warranty not expressly contained herein.
 
6. LAW, VENUE


This Agreement shall be construed and interpreted in accordance with and shall
be governed and enforced in all respects according to the laws of the State of
California, without giving effect to conflicts of laws principles. The Parties
each agree to the exclusive jurisdiction of any state or federal court within
the County of San Diego, State of California, with respect to any claim or cause
of action arising under or relating to this Agreement, and waive personal
service of any and all process upon it and consent that all service of process
be made by overnight courier (with confirmation of delivery) or express,
certified or registered mail, return receipt requested, directed to it at its
address as set forth in this Agreement and service so made shall be deemed to be
completed when received. The Parties each waive any objection based on forum non
conveniens and waive any objection to venue of any action instituted hereunder.
Nothing in this Section shall affect the right of the Parties to serve legal
process in any other manner permitted by applicable laws.


Agreed to this 5th day of December 2006

 

Bio-Matrix Scientific Group Inc.    Biotechnology Partners Business Trust
(Debtor)   (Creditor)       By__________   By__________       Its:__________  
Its:__________

 
 
 
 
3